Exhibit FOR IMMEDIATE RELEASE POOL CORPORATION REPORTS HIGHER THIRD QUARTER EARNINGS AND CASH FLOW PROVIDES FOURTH QUARTER EARNINGS GUIDANCE COVINGTON, LA. (October 23,2008) – Pool Corporation (NASDAQ/GSM:POOL) today reported results for the third quarter of 2008. “Our ongoing efforts to improve profitability and control expenses are evident in our results.We are also pleased with our momentum in increasing our market share, as our focus on operating in a disciplined manner and continually providing exceptional value to both our customers and our suppliers has helped counter the effects of the unprecedented external market environment,” commented ManuelPerezdelaMesa, President and CEO. Net sales for the quarter ended September 30, 2008 decreased 6% to $493.5 million, compared to $527.4million in the third quarter of 2007.Base business sales declined 8% due to the continued drop-off in new pool and irrigation construction activity and unfavorable weather.This reduction was partially offset by sales from acquired businesses and an increase in maintenance, repair and replacement product sales.During the quarter, complementary product sales were down approximately12% compared to a 5% decrease in the same period in 2007. Gross profit for the third quarter of 2008 increased $2.0 million, or 1%, to $141.8 million from $139.8 million in the comparable 2007 period.Gross profit as a percentage of net sales (gross margin) improved to 28.7% in the third quarter of 2008 from 26.5% for the third quarter of 2007.The increase in gross margin is attributable to improved pricing management, a favorable shift in sales mix to products in the higher margin maintenance market, an increase in sales of Pool Corporation brands and benefits from inflationary price increases. Operating expenses increased $2.9 million, or 3%, to $103.2 million in the third quarter of 2008 from $100.3million in the third quarter of 2007.This increase was due to operating expenses related to acquired businesses.Base business operating expenses decreased 1% quarter over quarter. Operating income decreased $0.9 million, or 2%, to $38.6 million from $39.5 million.Operating income as a percentage of net sales (operating margin) was up slightly to 7.8% for the current quarter, compared to 7.5% for the third quarter of 2007.Interest expense decreased 28% during the quarter due to a lower weighted average effective interest rate and lower average debt levels compared to the third quarter of 2007.Earnings per share for the third quarter of 2008 increased to $0.45 per diluted share on net income of $22.1million, compared to $0.43 per diluted share on net income of $21.8million for the third quarter of 2007. Net sales for the nine months ended September 30, 2008 decreased 6% to $1,524.7 million, compared to $1,627.6 million in the comparable 2007 period.Base business sales declined 8% for the first nine months of 2008.Year to date, complementary product sales were down approximately13% due to the decline in new pool and irrigation construction activity.Gross margin increased 120 basis points to 28.9% in the first nine months of 2008 from 27.7% for the same period last year. Operating income for the first nine months of 2008 decreased 11% to $130.8 million compared to $146.6 million in the same period last year.Operating margin was 8.6% for the first nine months of 2008 compared to 9.0% for the first nine months of 2007.Earnings per share for the first nine months of 2008 decreased to $1.47 per diluted share on net income of $71.8million, compared to $1.58 per diluted share on net income of $81.0 million in the comparable 2007 period. “Given the weak external market environment and our prudent credit management practices, we are updating our annual earnings guidance and project fourth quarter earnings per diluted share to be similar to fourth quarter 2007,” said Perezdela Mesa. On the balance sheet, total net receivables decreased 11% compared to September 30, 2007 due to lower sales and focused collection efforts.Inventory levels increased 9% to $345.9million at September30,2008.Excluding acquired inventories of approximately$17.9 million, inventories increased approximately 3% year over year. Cash provided by operations increased $43.0 million to $76.5 million in the first nine months of 2008 due to the deferral of a $28.0million third quarter 2008 estimated federal tax payment as allowed by the Internal Revenue Service for taxpayers affected by Hurricane Gustav and favorable impacts from changes in working capital balances that more than offset the reduction in net income.Adjusted EBITDA (as defined in the addendum to this release) was $46.0 million in the third quarter of 2008 compared to $47.0 million in the third quarter of 2007 and $148.0million for the nine months ended September30,2008 compared to $164.6million for the nine months ended September30,2007. Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates 288 sales centers in
